TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-12-00653-CR



                                    Frank Mosqueda, Appellant

                                                   v.

                                    The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
           NO. D-1-DC-11-100117, HONORABLE JON WISSER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Frank Mosqueda filed his notice of appeal on October 1, 2012, and his brief was

due February 11, 2013, but was never filed. This Court sent an overdue-brief notice to Mosqueda’s

appointed counsel, who failed to provide any response. We then abated the appeal for a trial court

hearing to determine whether Mosqueda wished to prosecute this appeal, whether he was indigent,

and whether his appointed counsel had abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3).

The trial court notified us that Mosqueda has absconded from supervision and that Mosqueda’s

counsel, who has been unable to locate or communicate with his client, seeks to abandon this appeal.

Under the circumstances, we may consider Mosqueda’s appeal without a brief. See id. R. 38.8(b)(4)

(authorizing appellate court to “consider the appeal without briefs, as justice may require” when

appellant in criminal case fails to file brief).
               A grand jury indicted Mosqueda for the third-degree felony offense of family-violence

assault. See Tex. Penal Code § 22.02 (b)(2). Mosqueda waived his right to a jury trial and pled not

guilty. At the conclusion of the bench trial, the court convicted Mosqueda of family-violence assault

and sentenced him to two years’ imprisonment. See id.

               Because Mosqueda failed to file a brief, no issues are properly before this court. See

Tex. R. App. P. 38.1(f). We have reviewed the record in the interest of justice and found no

unassigned fundamental error. See Tex. R. App. P. 38.8(b)(4); Lott v. State, 874 S.W.2d 687, 688

(Tex. Crim. App. 1994). Accordingly, we affirm the trial court’s judgment of conviction.




                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton, and Rose

Affirmed

Filed: June 28, 2013

Do Not Publish




                                                 2